DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 04/12/2022.
Claims 1, 10, 12, 16, 22, and 25-27 have been amended.
Claims 24 are canceled 
Claims 30 have been added.
Claims 1-12, 14-22, and 25-30 remain pending in this application.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 12, 14-22, and 25-29 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Number US 7356393, Schlatre, et al. to hereinafter Schlatre in view of United States Patent Number US 5566092, Wang, et al. to hereinafter Wang in view of United States Patent Number US 5566092, Rossi.

Referring to Claim 1, Schlatre teaches a method comprising:
tracking unscheduled shopping events for maintenance or repair of first equipment (
Schlatre: Col.4 Ln. 1-10, The system is a task integrated system for providing scheduled service: the system monitors the equipment fleet to collect operating parameters (e.g. meter readings or odometer readings) to detect service triggers, provides designated multiple users an alert that a particular item of equipment requires service, provides a means to initiate and track the service transaction (open a service work order, update the work order, and close the work order) and to archive the service transaction information for later use.
Schlatre: Col. 26 Ln. 18-23, Service History tab is designed to detail previously performed equipment maintenance for individual equipment items, both Preventative Maintenance and unscheduled Repair Service.
Schlatre describes the tracking and monitoring of problems and deficiencies for maintenance and repairs of equipment.

cumulative amount of usage of the one or more parts; amount of usage of the one or more (
Schlatre: Col. 4 Ln. 30-37, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis. Data analysis routines are provided to allow prediction/forecasting of future maintenance requirements, inventory needs and/or labor requirements.
Schlatre describes analyzing parts when producing maintenance reports, which includes maintenance task and repair that consist of usage amounts.

identifying a bad actor component (See Rossi) in the first equipment based on the usage metric that is determined (
Schlatre: Col. 4 Ln. 30-35, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis.).
Schlatre describes comparing parts and parts usage data.


Schlatre does not explicitly teach identifying a segment of the unscheduled shopping events that are tracked, the segment representing a period of time during which the unscheduled shopping events occurred at a rate or frequency;  determining a usage metric indicating a cumulative amount of usage of one or more of parts or materials for the first equipment in connection with the unscheduled shopping events during the first segment relative to a cumulative amount of usage of one or more of parts or materials for other equipment in the set in connection with the unscheduled shopping events during one or more other segments of the segments of the unscheduled shopping events; at least one of automatically performing a maintenance or repair action on the bad actor component or moving the first equipment to a shop facility for the maintenance or repair action to be performed on the bad actor component by changing a movement schedule of the first equipment
	However, Wang teaches these limitations
identifying a segment of the unscheduled shopping events that are tracked, the segment representing a period of time during which the unscheduled shopping events occurred at a rate or frequency (
Wang: Col. 32 Ln. 44-48, Furthermore, the deviation of diagnosis times is larger for transputers.
Wang: Col. 2 Ln. 40-50, In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased);
Wang describes analyzing the frequency of unexpected breakdowns within a time period.

 determining a usage metric indicating a cumulative amount of usage of one or more of parts or materials for the first equipment in connection with the unscheduled shopping events (See Rossi) during the first segment relative to a cumulative amount of usage of one or more of parts or materials for other equipment in the set in connection with the unscheduled shopping events during one or more other segments of the segments of the unscheduled shopping events (See Rossi) (
Wang: Col. 10 Ln. 55-63, The database module 440 contains important system information including damage or repair history, neural network training logs, operating conditions, and machine usage. The user interface model 450 provides a friendly environment for the user to interact with the system. Its function includes displaying machine status and information, accepting user's input, etc. The system control module 460 controls and coordinates the activities among modules. It also controls the database management activity.
Wang: Col. 11 Ln. 26-33, At the level of verification and recommendations 730, all the identifiable faults are verified through the fault reasoning expert system (FRES). FRES checks the faults against its rules in the knowledge base, the damage or repair history, and machine usage information to determine the most likely faults. Finally, recommendations for correcting the identified machine faults are provided by the FRES to the user. The user then can examine the machine according to the system's recommendations and store the diagnostic information in the database 440.);
Wang describes determining damages and repairs based off of machine usages.

at least one of automatically performing a maintenance or repair action on the bad actor component or moving the first equipment to a shop facility for the maintenance or repair action to be performed on the bad actor component by changing a movement schedule (See Rossi) of the first equipment (
Wang: Col. 6 Ln. 22-27, a system that helps automate the tasks of identification of equipment currently recommended for preventive maintenance and identification of the actual services recommended for that preventative maintenance trigger would help ensure that routine preventative maintenance is accurately and timely undertaken.
Wang: Col. 20 Ln. 27-31, This is the employee that is desired as the default person that will be automatically assigned to equipment Preventative Maintenance Work Orders when they (work orders) are created.).
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing, matching, and automatically executing maintenance task.

Schlatre and Wang are both directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre, which teaches detecting and repairing equipment problems in view of Wang, to efficiently apply analysis of equipment maintenance to enhancing the capability to determining the equipment usages and its effects. (See Wang at Col. 1 Ln. 55-60; Col. 25 Ln. 50-62; Col. 27 Ln. 20-67; Col. 34 Ln. 5-15).

Schlatre in view of Wang does not explicitly teach identifying a bad actor component; determining a usage metric indicating a cumulative amount of usage of one or more of parts or materials for the first equipment in connection with the unscheduled shopping events during the first segment relative to a cumulative amount of usage of one or more of parts or materials for other equipment in a set of equipment in connection with the unscheduled shopping events during one or more other segments of the segments of the unscheduled shopping events.
	However, Rossi teaches limitations
identifying a bad actor component (
Rossi: Col. 20 Ln. 13-20, Troubleshooting time is the time that takes to find the source of the breakdown. This may involve questioning the operator about the failure mode (how did the asset fail to perform or symptoms the operator may had noticed before the breakdown). May also require testing electrical, mechanical, hydraulic or other components using testing instruments, reviewing blueprints, SOP and OEM manuals.
Rossi: Col. 24 Ln. 52-58, Searching for a replacement/repairing part as soon as an alarm trips ensures its immediate procurement avoiding logistic losses resulting from searching, locating and testing the part when the line is down. This is accomplished by flagging a CMMS or printing a part searching request when a technology trips and alarm and this alarm is further confirmed
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.)
Rossi describes determining breakdowns and the cause of the breakdown which includes bad actors.

 determining a usage metric indicating a cumulative amount of usage of (See Wang) one or more of parts or materials for the first equipment in connection with the unscheduled shopping events during the first segment relative to a cumulative amount of usage of (See Wang) one or more of parts or materials for other equipment in a set of equipment in connection with the unscheduled shopping events during one or more other segments of the segments of the unscheduled shopping events (
Rossi: Fig. 7-9, Describes determining one or more parts of the equipment that cause a failure
Rossi: Col. 20 Ln. 13-20, maintenance losses have been approached from several different perspectives. This problem has been partially addressed by a broad variety of methodologies such as preventive maintenance (PM) also known as Time Based Maintenance (TBM), Predictive Maintenance (PdM), Total Productive Maintenance (TPM), Reliability Centered Maintenance (RCM), Root Failure Cause Analysis (RFCA) or Failure Mode and Effect Analysis (FMEA) and Lean Maintenance.
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.
Rossi: Col. 20 Ln. 13-20, c) Training tools for repair/replacement/troubleshooting using in house experience. Performing components' Root Failure Cause Analysis (RFCA) consisting of disassembling a repaired or replaced unit, documenting findings from RFCA, determining which technologies or modifications are necessary for detecting wear again in a effectively and efficiently. These tools can take the shape of books, films, pictures, etc. and are to be used as elements to improve the capacity of technical personnel.);
Rossi describes techniques for determining breakdowns and the cause of the breakdown which includes metrics for maintenance.

changing a movement schedule (
Rossi: Col. 20 Ln. 13-20, Planning and Scheduling (P&S): refers to those activities compiled to ensure that the R&R work is performed as effective and efficiently as possible.
Rossi: Col. 20 Ln. 13-20, determine work order testing frequencies so assets can be tested frequently enough to accurately trend the wear and stress levels and schedule repairing and replacing activities before the asset's failure.
Rossi: Col. 20 Ln. 13-20, R&R maintenance activities: (spare is not available); Loss/Profit probability due to maintenance planning: (spare is available but R&R not scheduled); Loss/Profit probability due to production scheduling: (spare is available and R&R is scheduled);)
Rossi describes the scheduling and adjusting of repair equipment.

Rossi does not explicitly movement schedule. However, the type of schedule constitutes nonfunctional descriptive material and should not be given further patentable weight. The type of schedule, without positive functional recitation as to its distinctive use, amounts to mere labeling of data and does not functionally alter the method of equipment repair. See MPEP 2106.01 [R-5]. Nonfunctional descriptive material cannot lend patentability to an invention that would otherwise have been anticipated by the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). Thus, this further purported limitation of claim 1-12, 14-22, and 14-29 fails to further limit the invention as claimed

Schlatre, Wang, and Rossi are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang, which teaches detecting and repairing equipment problems in view of Rossi, to efficiently apply analysis of equipment maintenance to improving the capability to determining the equipment root cause analysis and corrections. (See Rossi at Col. 10 Ln. 9-45; Col. 31 and 32).


Referring to Claim 2, Schlatre teaches the method of claim 1, wherein at least two of the segments are determined with different rates or frequencies of the unscheduled shopping events occurring during the segments, and further comprising identifying an increasing change point between the segments responsive to the rates or frequencies of the unscheduled shopping events increasing above a threshold percentile within the set of equipment (
Schlatre: Col. 24 Ln. 5-20, This new value is them compared to scheduled maintenance specifications to determine if maintenance, and hence parts, are required. Obviously, a more sophisticated algorithm could be devised, as the system stores meter readings and date/time of meter reading in the database. Forecast methods can include undertaking a linear regression on the stored data to use in forecasting, an average value could be used, a projection could be done using the last stored interval data, or other method familiar to those in the arts. For instance, if the projected window is ten days, the algorithm could take the last meter reading (assuming it's an incremental reading, or a delta reading) and compute the time between the prior two meter readings to arrive at a (meter increment/day) ratio. This ration would then be used to project the expected meter reading after 10 days additional usage at the ratio rate. ).
Schlatre describes the multiple data points to determine the forecasting of maintenance of breakdowns and failures, which includes incremental change points, in which the Examiner is interpreting incremental change points as increasing change points.


Referring to Claim 9, Schlatre teaches the method of claim 1, wherein the unscheduled shopping events include maintenance actions performed on the first equipment that are performed based on a detected state of need for maintenance or a prognostic need for maintenance (
Schlatre: Col. 1 Ln. 40-45, particularly, the system includes transponders positioned on each vehicle that send operating characteristics to a central processor that alerts users of required maintenance when the monitored characteristics meet or exceed trigger thresholds.
Schlatre: Col. 3. Ln. 65-67 Col. 4 Ln. 1-7, The system is a task integrated system for providing scheduled service: the system monitors the equipment fleet to collect operating parameters (e.g. meter readings or odometer readings) to detect service triggers, provides designated multiple users an alert that a particular item of equipment requires service, provides a means to initiate and track the service transaction (open a service work order, update the work order, and close the work order) and to archive the service transaction information for later use.
Schlatre: Col. 4 Ln. 18-25, The system program performs the monitoring, analyzing, alerting, initializing and tracking features, and the system program communicates relevant maintenance information with user terminals accessible to maintenance/management personal as required.).
Schlatre describes the providing diagnoses and repairs based on maintenance alerts.

Referring to Claim 12, Schlatre teaches A method comprising:
determining unscheduled shopping events for maintenance or repair of first equipment and usage metrics of one or more of parts or materials for the first equipment used in connection with the unscheduled shopping events (
Schlatre: Col. 4 Ln. 30-37, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis. Data analysis routines are provided to allow prediction/forecasting of future maintenance requirements, inventory needs and/or labor requirements. );
Schlatre describes analyzing parts when producing maintenance reports, which includes maintenance task and repair that consist of usage amounts.

comparing one or more of the unscheduled shopping events or the usage metrics of the first equipment with a predefined signature of one or more of unscheduled shopping events or usage metrics of other equipment (
Schlatre: Col. 4 Ln. 30-35, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis.).
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc.
Schlatre: Col. 24 Ln. 3-20, The algorithm for forecasting in essence takes the current stored value for each item of equipment and adds the window value. This new value is them compared to scheduled maintenance specifications to determine if maintenance, and hence parts, are required. Obviously, a more sophisticated algorithm could be devised, as the system stores meter readings and date/time of meter reading in the database. Forecast methods can include undertaking a linear regression on the stored data to use in forecasting, an average value could be used, a projection could be done using the last stored interval data, or other method familiar to those in the arts. For instance, if the projected window is ten days, the algorithm could take the last meter reading (assuming it's an incremental reading, or a delta reading) and compute the time between the prior two meter readings to arrive at a (meter increment/day) ratio. This ration would then be used to project the expected meter reading after 10 days additional usage at the ratio rate.).
Schlatre describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues.
Schlatre does not explicitly teach determining that the one or more of the unscheduled shopping events or the usage metrics of the first equipment match the signature; instructing repair or maintenance of the first equipment based on the one or more of the unscheduled shopping events or the usage metrics of the first equipment matching the signature, wherein instructing the repair or maintenance of the first equipment comprises at least one of automatically performing a maintenance or repair action on a first component of the first equipment or moving the first equipment to a shop facility for the maintenance or repair action to be performed on the first component by changing a movement schedule of the first equipment
However, Wang teaches limitations
determining that the one or more of the unscheduled shopping events or the usage metrics of the first equipment match the signature (
Wang: Col. 11 Ln. 60 – Col. 12 Ln. 4, In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased);
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing and matching of common problem, issues, repairs, or responses to issues.

instructing repair or maintenance of the first equipment based on the one or more of the unscheduled shopping events or the usage metrics of the first equipment matching the signature, wherein instructing the repair or maintenance of the first equipment comprises at least one of automatically performing a maintenance or repair action on the first component(See Rossi)  or moving the first equipment to a shop facility for the maintenance or repair action to be performed on the first component by changing a movement schedule (See Rossi) of the first equipment (
Wang: Col. 6 Ln. 22-27, a system that helps automate the tasks of identification of equipment currently recommended for preventive maintenance and identification of the actual services recommended for that preventative maintenance trigger would help ensure that routine preventative maintenance is accurately and timely undertaken.
Wang: Col. 20 Ln. 27-31, This is the employee that is desired as the default person that will be automatically assigned to equipment Preventative Maintenance Work Orders when they (work orders) are created.).
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing, matching, and automatically executing maintenance task.

Schlatre in view of Wang does not explicitly teach a first component of the first equipment; first component by changing a movement schedule of the first equipment.
	However, Rossi teaches a first component of the first equipment; first component by changing a movement schedule of the first equipment (
Rossi: Col. 20 Ln. 13-20, Troubleshooting time is the time that takes to find the source of the breakdown. This may involve questioning the operator about the failure mode (how did the asset fail to perform or symptoms the operator may had noticed before the breakdown). May also require testing electrical, mechanical, hydraulic or other components using testing instruments, reviewing blueprints, SOP and OEM manuals.
Rossi: Col. 24 Ln. 52-58, Searching for a replacement/repairing part as soon as an alarm trips ensures its immediate procurement avoiding logistic losses resulting from searching, locating and testing the part when the line is down. This is accomplished by flagging a CMMS or printing a part searching request when a technology trips and alarm and this alarm is further confirmed
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.)
Rossi describes determining breakdowns and the cause of the breakdown which includes bad actors as the bad actors are being interpreted as first component and first equipment.

changing a movement schedule (
Rossi: Col. 20 Ln. 13-20, Planning and Scheduling (P&S): refers to those activities compiled to ensure that the R&R work is performed as effective and efficiently as possible.
Rossi: Col. 20 Ln. 13-20, determine work order testing frequencies so assets can be tested frequently enough to accurately trend the wear and stress levels and schedule repairing and replacing activities before the asset's failure.
Rossi: Col. 20 Ln. 13-20, R&R maintenance activities: (spare is not available); Loss/Profit probability due to maintenance planning: (spare is available but R&R not scheduled); Loss/Profit probability due to production scheduling: (spare is available and R&R is scheduled);)
Rossi describes the scheduling and adjusting of repair equipment.

Rossi does not explicitly movement schedule. However, the type of schedule constitutes nonfunctional descriptive material and should not be given further patentable weight. The type of schedule, without positive functional recitation as to its distinctive use, amounts to mere labeling of data and does not functionally alter the method of equipment repair. See MPEP 2106.01 [R-5]. Nonfunctional descriptive material cannot lend patentability to an invention that would otherwise have been anticipated by the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). Thus, this further purported limitation of claim 1-12, 14-22, and 14-29 fails to further limit the invention as claimed

Schlatre, Wang, and Rossi are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang, which teaches detecting and repairing equipment problems in view of Rossi, to efficiently apply analysis of equipment maintenance to improving the capability to determining the equipment root cause analysis and corrections. (See Rossi at Col. 10 Ln. 9-45; Col. 31 and 32).


Referring to Claim 14, Schlatre teaches The method of claim 12, wherein comparing the one or more of the unscheduled shopping events or the usage metrics of the first equipment with the different signatures to determine which of the components in the first equipment is to be repaired or maintained (
Schlatre: Col. 4 Ln. 30-35, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis.).
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc.
Schlatre: Col. 24 Ln. 3-20, The algorithm for forecasting in essence takes the current stored value for each item of equipment and adds the window value. This new value is them compared to scheduled maintenance specifications to determine if maintenance, and hence parts, are required. Obviously, a more sophisticated algorithm could be devised, as the system stores meter readings and date/time of meter reading in the database. Forecast methods can include undertaking a linear regression on the stored data to use in forecasting, an average value could be used, a projection could be done using the last stored interval data, or other method familiar to those in the arts. For instance, if the projected window is ten days, the algorithm could take the last meter reading (assuming it's an incremental reading, or a delta reading) and compute the time between the prior two meter readings to arrive at a (meter increment/day) ratio. This ration would then be used to project the expected meter reading after 10 days additional usage at the ratio rate.).
Schlatre describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues.

the signature is a first signature of plural different signatures associated with different components of the other equipment, and comparing the one or more of the unscheduled shopping events or the usage metrics of the first equipment with the signature includes (
Wang: Col. 2 Ln. 62-67, three most common maintenance strategies are breakdown or corrective maintenance (i.e., fix the machine when it fails), preventive or time-based maintenance (i.e., maintain machine based on scheduled time), and predictive or condition-based maintenance (i.e., maintain machine before it fails)
Wang: Col. 9 Ln. 5-11, the physical models and fuzzy logic is used in two ways: 1) as a means to provide preliminary training of the diagnostic network for common faults, based on theoretical predictions, and 2) to provide a sophisticated off-line diagnostic capability for infrequently encountered and complex fault condition
Wang: Col. 10 Ln. 49-52, The machine model module 430, including physical models for bearings and gears, provides data for preliminary training of the neural network on common bearing and gear faults)

Referring to Claim 15, Schlatre teaches the method of claim 14, wherein the different signatures represent different sequences of the one or more of the unscheduled shopping events or the usage metrics (
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc).
The equipment history area is that area of the database where work orders are stored that detail the service history (preventative maintenance and/or unscheduled repairs) of the particular equipment item. Items stored include work order number, date of performance (open date, closed date), vehicle ID to identify the equipment, maintenance trigger at time of maintenance, services performed, parts utilized, recommended labor hours, actual labor hours, and other information contained on the work order, as later described.).
Schlatre describes common times and the times at which common problems may occur, in which the each require different maintenance.

Referring to Claim 16, Schlatre teaches the method of claim 12, further comprising:
identifying a plurality of potential causes for a need for the repair or maintenance of the first equipment based on the one or more of the unscheduled shopping events or the usage metrics of the first equipment matching the signature; selecting a first potential cause for the need for the repair or maintenance (
Schlatre: Col. 7 Ln. 24-42, It is an object of the system to provide maintenance history data and inventory data to authorized users of the system to forecast, predict, compare and model equipment maintenance and related resource requirements.
Schlatre: Col. 7 Ln. 24-42, Data analysis routines are provided to allow prediction/forecasting of future maintenance requirements, inventory needs and/or labor requirements.);
Schlatre describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues; wherein the comparing of parts consist of predicting and selecting appropriate maintenance steps, in which the prediction of maintenance includes determining potential causes for a need for the repair or maintenance.

performing the repair or maintenance of the first component of the first equipment based on the first potential cause that is selected (
Schlatre: Col. 7 Ln. 34-42, The equipment history area is that area of the database where work orders are stored that detail the service history (preventative maintenance and/or unscheduled repairs) of the particular equipment item. Items stored include work order number, date of performance (open date, closed date), vehicle ID to identify the equipment, maintenance trigger at time of maintenance, services performed, parts utilized, recommended labor hours, actual labor hours, and other information contained on the work order, as later described.
Schlatre: Col. 23 Ln. 36-51, A default timeline window of 30 days from the current date is provided during which maintenance requirements (and hence parts) are to be forecast. However, the user may modify this window by specifying either (a) the number of days during which service is predicted to occur (other than 30) or (b) specify the stopping date, using the current date as the starting point. Forecast results will include all of those services that will become due from the current date through the date specified. For instance, the system will use prior vehicle maintenance trigger data to develop an “average daily usage.” This average daily usage is then multiplied by the number of days specified by the user to arrive at a predicted maintenance trigger data. It then takes the difference between this predicted trigger value and the current last known trigger value to determine if one or more maintenance service cycles is expected.
Schlatre: Col. 12 Ln. 40-50, alerting shop employees of equipment for which scheduled maintenance service is due. The Touch Station is used to alert shop employees of equipment that is due for scheduled maintenance service and to allow shop employees to open and close work orders indicating that maintenance or a repair has been performed for certain equipment. Shop employees can also use the touch station to update existing maintenance work orders by indicating the services performed, the parts used, and the labor time expended.).
Schlatre describes the executions of repairs based on preventive maintenance which is using the prediction of breakdowns/potential causes.

Referring to Claim 17, Schlatre teaches the method of claim 16, wherein selecting the first potential cause includes identifying which of the potential causes has a greatest likelihood of repairing the first equipment (
Wang: Col. 3 Ln. 1-5, determine which are most effective. Unfortunately, no parameter is able to indicate the full range of machine faults.
Wang: Col. 2 Ln. 40-50, The ultimate goal of using machine monitoring and diagnostics is to increase equipment availability, and in addition, reduce maintenance and unexpected machine breakdown costs. In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased.
Wang: Col. 6 Ln. 29-37, Compared to the expert system approach, knowledge acquisition for the model-based system is easier. In addition, the model-based system is more robust and maintainable. It is able to diagnose multiple faults, avoiding exponential growth in the model size. However, it still poses problems for real-time diagnosis because the system has to look for all possible fault candidates and then has to classify them one by one according to likelihood, which means more reasoning time is needed.).
Wang describes analyzing the frequency of unexpected breakdowns through determining the MTTR and MTBF, which includes determining the likelihood of faults and the most effective faults that will inherently have the most effective repairs. .


Referring to Claim 18, Schlatre teaches the method of claim 16, wherein the first potential cause is selected based on different lengths of time needed to perform the repair or maintenance associated with the potential causes for the need for the repair or maintenance (
Wang: Col. 2 Ln. 40-50, The ultimate goal of using machine monitoring and diagnostics is to increase equipment availability, and in addition, reduce maintenance and unexpected machine breakdown costs. In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased.
Wang: Col. 17 Ln. 17-27, Vibration signatures for many identical machines taken at different times at slightly different operating speeds can be accumulated statistically and represented by a single set of averaged narrow band spectra.).
Wang describes analyzing the frequency of unexpected breakdowns through determining the MTTR and MTBF for equipment, which includes determining different repair options and times.

Referring to Claim 19, Schlatre teaches the method of claim 16, wherein the first potential cause is selected based on different costs needed to perform the repair or maintenance associated with the potential causes for the need for the repair or maintenance (
Schlatre: Col. 7 Ln. 24-42, Each Work Order should have at least one employee assigned before it can be closed. In order to track the labor cost difference between equipment preventative maintenance labor cost and equipment repair labor cost, each “Repair” must have an employee assigned as well).
Schlatre describes different costs associated for executing maintenance.

Referring to Claim 20, Schlatre teaches the method of claim 16, wherein the first potential cause is selected based on different severities of failure associated with the potential causes for the need for the repair or maintenance (
Wang: Col. 6 Ln. 17-23, If the observation conflicts with the way the system is meant to behave, then one concludes that a system failure has occurred. Given symptoms of misbehavior, possible fault candidates are identified using the structural model by following a dependency chain back from a violated prediction to each component that contributed to that prediction.
Wang: Col. 20 Ln. 1-5, Since an increase in amplitude occurs when a bearing or other machine component undergoes the initial stages of failure, the EWMA technique has the ability to detect small changes in amplitude once a defect occurs.).
Wang describes determining the levels of faults and failures.


Referring to Claim 21, Schlatre teaches the method of claim 16, wherein the first potential cause is selected based on different availabilities of components used in the repair or maintenance (
Schlatre: Col. 7 Ln. 24-42, The Quickload routine includes a database of OEM information, including maintenance schedules, replacement parts, model specific repair and user manuals, etc. Quickload, upon implementation requests the user to identify the equipment manufacturer, and once selected, Quickload displays the models available for the selected manufacturer.
Schlatre describes a system for accessing which components are available during maintenance and repair.).

Referring to Claim 22, Schlatre teaches the method of claim 12, further comprising:
identifying a plurality of potential causes for a need for the repair or maintenance of the first equipment based on the one or more of the unscheduled shopping events or the usage metrics of the first equipment matching the signature;  selecting a first potential cause for the need for the repair or maintenance (
Schlatre: Col. 7 Ln. 24-42, It is an object of the system to provide maintenance history data and inventory data to authorized users of the system to forecast, predict, compare and model equipment maintenance and related resource requirements.
Schlatre: Col. 7 Ln. 24-42, Data analysis routines are provided to allow prediction/forecasting of future maintenance requirements, inventory needs and/or labor requirements.);
Schlatre describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues; wherein the comparing of parts consist of predicting and selecting appropriate maintenance steps, in which the prediction of maintenance includes determining potential causes for a need for the repair or maintenance.

controlling the first component of the first equipment based on the first potential cause; examining operation of the first equipment responsive to controlling the first component based on the first potential cause (
Schlatre: Col. 9 Ln. 18-25, various signal conditioning circuitry for monitoring vehicle operations. One microcontroller used is a MicroChip PIC18F452 containing 1536 bytes of RAM, 256 bytes of EEPROM data memory, and 32K bytes of program Flash EPROM which houses the software code to run the device. The PC board provides connections for +12V DC power, ground, and vehicle signals.
Schlatre: Col. 9 Ln. 54-58, Additionally, other signals could be monitored (which may necessitate installing monitoring devices) as a maintenance trigger, such as a signal indicating that the mowing blades are engaged, or a signal indicating the status of other pertinent characteristics.
Schlatre: Col. 10 Ln. 48-62, The host system can send a signal to the VDM to activate/deactivate a maintenance indicator positioned on the VDM or equipment the VDM is mounted onto. The signal should be sent when the host system determines that maintenance is indicated/working/complete or other suitable status. Such a maintenance indicator should be a visual signal to maintenance workers in the field that this particular piece of equipment is recommended for maintenance (locate items requiring maintenance) to notify the maintenance workers to inquire further details. The maintenance indicator could be a lamp, LED indicator, a liquid crystal indicator, or other low power consumption device that can provide a visible signal to maintenance staff.);
Schlatre describes sending and monitoring of signals that includes determining if signal was receive (examine), which is similar to Applicants specification at 0065.

Schlatre does not explicitly teach matching the signature; one or more of eliminating or confirming the first component as causing the need for the repair or the maintenance based on the operation of the first equipment responsive to controlling the first component
However, Wang teaches limitations
matching the signature (
Wang: Col. 11 Ln. 60 – Col. 12 Ln. 4, In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased);
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing and matching of common problem, issues, repairs, or responses to issues.

one or more of eliminating or confirming the first component as causing the need for the repair or the maintenance based on the operation of the first equipment responsive to controlling the first component (
Wang: Col. 9 Ln. 5-11, In block 640, the user is asked to confirm the network diagnosis. If the diagnosis is correct, the user can either select to train the network with the present input pattern, i.e., ask the network to adapt its weights, or quit the diagnosis process, as shown in blocks and 680 respectively. If the diagnosis is found incorrect, two options are available.).
Wang describes confirm a breakdown and sending a possible solution.

Schlatre and Wang are both directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre, which teaches detecting and repairing equipment problems in view of Wang, to efficiently apply analysis of equipment maintenance to enhancing the capability to determining the equipment usages and its effects. (See Wang at Col. 1 Ln. 55-60; Col. 25 Ln. 50-62; Col. 27 Ln. 20-67; Col. 34 Ln. 5-15).

Referring to Claim 24, Schlatre teaches The method of claim 12, wherein the unscheduled shopping events are pre-repair requests, and further comprising:
monitoring additional pre-repair requests for one or more parts or material usage for operation of the first equipment subsequent to the repair or maintenance (
Schlatre: Col. 2 Ln. 37-46, Mechanized outdoor application vehicles are normally maintained and repaired onsite. Most on-site maintenance and repair service operations for outdoor applications lack the level of monitoring, scheduling, referencing and record-keeping capabilities found in automotive and other commercial maintenance and repair operations.
Schlatre: Col. 3 Ln. 54-57, The system is directed to remotely monitoring the need for routine scheduled preventative maintenance for a fleet or fleets of mechanized equipment located at a variety of physical locations.
Schlatre: Col. 4 Ln. 18-24, The system program performs the monitoring, analyzing, alerting, initializing and tracking features, and the system program communicates relevant maintenance information with user terminals accessible to maintenance/management personal as required.);
Schlatre describes the need and the executing of monitoring routinely prior to request.

comparing the pre-repair requests for the first equipment with the signature or other signatures of other requests for one or more parts or material usage for other equipment (
Schlatre: Col. 3 Ln. 59-65, The system monitors periodic transmissions from each monitored vehicle, comparing transmitted data values against stored recommended service intervals. Upon detecting the need for maintenance on a particular piece of equipment, the system provides a means to schedule the maintenance, including details of recommended parts and labor recommended for the maintenance.
Schlatre: Col. 4 Ln. 26-42, Associated with the monitoring program is a database containing vehicle histories, vehicle manufacturer's maintenance data (maintenance schedules, recommended replacement parts, recommended labor times, service manuals, etc), inventory data, and other relevant information. The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis. Data analysis routines are provided to allow prediction/forecasting of future maintenance requirements, inventory needs and/or labor requirements. Additional data analysis routines are used to mine relevant information from the stored equipment information, such as a routine to assist in identifying equipment subject to a manufacturer's recall or rework order, and once identified, undertaking this non-routine maintenance item.
Schlatre: Col. 26 Ln. 61-Col. 27 Ln. 2, To facilitate this comparison, the Opportunity Manager “rolls up” (aggregates) service requirements for each common equipment model across all selected sites for a specific date range. This allows users to compare the average “expected” services performed and parts utilized and labor times expended (as specified by the manufacturer) for identical equipment models with the average “actual” services performed, parts utilized and labor times expended (as actually performed by the site(s) interrogated).);
Schlatre describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues.

Schlatre does not explicitly teach responsive to the additional pre-repair requests matching the signature or the other signatures, directing another repair or maintenance of the equipment; responsive to the additional pre-repair requests not matching the signature or the other signatures, directing the equipment to return to a previously schedule of repair or maintenance.
However, Wang teaches limitations

responsive to the additional pre-repair requests matching the signature or the other signatures, directing another repair or maintenance of the equipment (
Wang: Col. 6 Ln. 22-27, a system that helps automate the tasks of identification of equipment currently recommended for preventive maintenance and identification of the actual services recommended for that preventative maintenance trigger would help ensure that routine preventative maintenance is accurately and timely undertaken.
Wang: Col. 20 Ln. 27-31, This is the employee that is desired as the default person that will be automatically assigned to equipment Preventative Maintenance Work Orders when they (work orders) are created.);
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing, matching, and providing optional maintenance task.

responsive to the additional pre-repair requests not matching the signature or the other signatures, directing the equipment to return to a previously schedule of repair or maintenance (
Wang: Col. 6 Ln. 22-27, a system that helps automate the tasks of identification of equipment currently recommended for preventive maintenance and identification of the actual services recommended for that preventative maintenance trigger would help ensure that routine preventative maintenance is accurately and timely undertaken.
Wang: Col. 20 Ln. 27-31, This is the employee that is desired as the default person that will be automatically assigned to equipment Preventative Maintenance Work Orders when they (work orders) are created.
Wang: Col. 24 Ln. 40-55, This process will continue until the second vigilance test 140 succeeds. Once the second vigilance test 140 is passed, the top-down weights (Tji) and bottom-up weights (Bij) between the F1 layer 230 and the F2 layer 240 are adapted according to Equations (35) and (36),).
Wang describes analyzing the frequency of unexpected breakdowns which includes comparing, matching, and automatically executing maintenance task in which if something match, there must be something that do not match, wherein the test process is continued (matches the issue) until it succeeds (not match the issue)

Schlatre and Wang are both directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre, which teaches detecting and repairing equipment problems in view of Wang, to efficiently apply analysis of equipment maintenance to enhancing the capability to determining the equipment usages and its effects. (See Wang at Col. 1 Ln. 55-60; Col. 25 Ln. 50-62; Col. 27 Ln. 20-67; Col. 34 Ln. 5-15).

Claim 25 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding one or more processors (
Schlatre: Col. 1 Ln. 35-, This invention relates to a system for monitoring fleet mechanized equipment, such as turf, agriculture, construction and recreation equipment, to determine when preventative maintenance is required. More particularly, the system includes transponders positioned on each vehicle that send operating characteristics to a central processor that alerts users of required maintenance when the monitored characteristics meet or exceed trigger thresholds)

by comparing the first cumulative amount of usage to the distribution (
Schlatre: Col. 26 Ln. 19-22, The Service History tab is designed to detail previously performed equipment maintenance for individual equipment items, both Preventative Maintenance and unscheduled Repair Service.
Schlatre: Col. 28 Ln. 40-45, Usage Date Range: The earliest and latest date that the meter was updated within the specified date range.
Total Usage: The current meter/odometer reading of the equipment item.
Units: The typical operating units (i.e., hours, miles, etc.).
Avg Daily Usage: The average daily usage of the equipment item. );
Schlatre describes determining the total amount of use time for equipment and equipment items when determining breakdowns and repair time.

 and determining that the first cumulative 7WAB/P/18042/US/ORG1 (552-0579US1)amount of usage exceeds a threshold percentile of the cumulative amounts of usage in the distribution (
Schlatre: Col. 10 Ln. 22-36, parameters are accessible for initialization/setup purposes through a RS232 serial interface. In operation, the VDM monitors the pertinent vehicle characteristic (hour meter/odometer/OBDII or other value) and updates its internal values. When the vehicle is within communication range of the access point, the VDM can communicate its monitored values through the access point to the GCS host server. The VDM can be configured to transmit based on the presence of an updated or modified status since last transmission, the crossing of a stored threshold value (for instance, 10 engine hours since last transmission), a query from the GCS system, or other programmed event. 
Schlatre describes the data values that includes operating times and thresholds.



Referring to Claim 26, Schlatre teaches the system of claim 25, wherein the first equipment is a vehicle or is onboard a vehicle (
Schlatre: Col. 1 Ln. 48-67, Mechanized equipment used in outdoor applications such as golf courses, agriculture, construction, commercial landscaping and recreation environments, such as municipal parks, is specialized and in many cases unique depending on the intended field of use. Tractors, reel mowers and rotary mowers (collectively “mowers”), aerators, utility vehicles (a modified golf cart), combines, mechanized construction equipment such as bulldozers and backhoes, are some of the specialized equipment used in outdoor applications (as used herein, “mechanized outdoor application vehicles” does not include automobiles, trucks and the like). Manufacturers for such equipment usually customize their products to accommodate a specific use, with each item of equipment having its own unique service and preventative maintenance requirements.
Schlatre: Col. 2 Ln. 15-26, A primary cause of equipment failure leading to unscheduled downtime is the delay or omission of scheduled maintenance. Relevant and timely equipment maintenance helps prevent unscheduled downtime. However, since mechanized outdoor application vehicles do not provide for an integrated system to alert of currently required scheduled maintenance requirements and related required resources, this equipment is virtually never serviced with scheduled maintenance and related required resources at the actual time due. Therefore, equipment is normally serviced either prematurely or belatedly.).

Referring to Claim 27, Schlatre teaches the system of claim 25, wherein the first equipment is non- vehicular equipment (
Schlatre: Col. 6 Ln. 1-10, Each golf course uses a wide variety of equipment to maintain the course, generally supplied by three vehicle manufacturers. A single golf course will use a variety of mowers, utility vehicles, tractors, tillers and other mechanized equipment. To maintain this equipment, each golf course usually operates repair facilities, stocks inventory and utilizes maintenance personal either on site or on call. Several geographically close courses may share portions of their respective maintenance facilities, such as inventory or specialized labor. For instance, when several city courses have common ownership, it may be economically feasible to share a common maintenance facility.).
Schlatre describes the tillers which are non-vehicular equipment.

Schlatre in view of Wang does not explicitly teach the one or more processors are configured to automatically perform the maintenance or repair action on the bad actor component.
	However, Rossi teaches limitations the one or more processors are configured to automatically perform the maintenance or repair action on the bad actor component (
Rossi: Col. 20 Ln. 13-20, Troubleshooting time is the time that takes to find the source of the breakdown. This may involve questioning the operator about the failure mode (how did the asset fail to perform or symptoms the operator may had noticed before the breakdown). May also require testing electrical, mechanical, hydraulic or other components using testing instruments, reviewing blueprints, SOP and OEM manuals.
Rossi: Col. 24 Ln. 52-58, Searching for a replacement/repairing part as soon as an alarm trips ensures its immediate procurement avoiding logistic losses resulting from searching, locating and testing the part when the line is down. This is accomplished by flagging a CMMS or printing a part searching request when a technology trips and alarm and this alarm is further confirmed
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.)
Rossi describes determining breakdowns, the cause of the breakdown which includes bad actors, and the repair of the breakdown.

Schlatre, Wang, and Rossi are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang, which teaches detecting and repairing equipment problems in view of Rossi, to efficiently apply analysis of equipment maintenance to improving the capability to determining the equipment root cause analysis and corrections. (See Rossi at Col. 10 Ln. 9-45; Col. 31 and 32).



Referring to Claim 28, Schlatre teaches the method of claim 1, wherein in the first equipment based on the usage metric comprises:
comparing the cumulative amount of usage of the one or more of parts or materials for the first equipment in connection with the unscheduled shopping events during the first segment to a distribution of the cumulative amounts of usage of the one or more of parts or materials for the other equipment (
Schlatre: Col. 26 Ln. 19-22, The Service History tab is designed to detail previously performed equipment maintenance for individual equipment items, both Preventative Maintenance and unscheduled Repair Service.
Schlatre: Col. 28 Ln. 40-45, Usage Date Range: The earliest and latest date that the meter was updated within the specified date range.
Total Usage: The current meter/odometer reading of the equipment item.
Units: The typical operating units (i.e., hours, miles, etc.).
Avg Daily Usage: The average daily usage of the equipment item. );
Schlatre describes determining the total amount of use time for equipment and equipment items when determining breakdowns and repair time.


determining that the cumulative amount for the first equipment exceeds a threshold percentile of the cumulative amounts in the distribution (
Schlatre: Col. 10 Ln. 22-36, parameters are accessible for initialization/setup purposes through a RS232 serial interface. In operation, the VDM monitors the pertinent vehicle characteristic (hour meter/odometer/OBDII or other value) and updates its internal values. When the vehicle is within communication range of the access point, the VDM can communicate its monitored values through the access point to the GCS host server. The VDM can be configured to transmit based on the presence of an updated or modified status since last transmission, the crossing of a stored threshold value (for instance, 10 engine hours since last transmission), a query from the GCS system, or other programmed event. 
Schlatre describes the data values that includes operating times and thresholds.

Schlatre in view of Wang does not explicitly teach identifying the bad actor component.
	However, Rossi teaches limitations identifying the bad actor component (
Rossi: Col. 20 Ln. 13-20, Troubleshooting time is the time that takes to find the source of the breakdown. This may involve questioning the operator about the failure mode (how did the asset fail to perform or symptoms the operator may had noticed before the breakdown). May also require testing electrical, mechanical, hydraulic or other components using testing instruments, reviewing blueprints, SOP and OEM manuals.
Rossi: Col. 24 Ln. 52-58, Searching for a replacement/repairing part as soon as an alarm trips ensures its immediate procurement avoiding logistic losses resulting from searching, locating and testing the part when the line is down. This is accomplished by flagging a CMMS or printing a part searching request when a technology trips and alarm and this alarm is further confirmed
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.)
Rossi describes determining breakdowns, the cause of the breakdown which includes bad actors, and the repair of the breakdown.

Schlatre, Wang, and Rossi are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang, which teaches detecting and repairing equipment problems in view of Rossi, to efficiently apply analysis of equipment maintenance to improving the capability to determining the equipment root cause analysis and corrections. (See Rossi at Col. 10 Ln. 9-45; Col. 31 and 32).

Referring to Claim 29, Schlatre teaches the method of claim 1, wherein the parts for the first equipment comprise portions of the first equipment and the materials for the first equipment comprise consumable items on or within the first equipment (
Schlatre: Col. 7 Ln. 24-42, As used herein, “part” includes equipment parts, such as an oil filter, and supplies, such as oil. Any parts associated with the services found on the “View Services” tab are automatically included.).



Claims 3, 4, 11, 30 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Number US 7356393, Schlatre, et al. to hereinafter Schlatre in view of United States Patent Number US 5566092, Wang, et al. to hereinafter Wang in view of United States Patent Number US 5566092, Rossi. to hereinafter Rossi in view of United States Patent Publication US 20040172573, Badu, et al.

Referring to Claim 3, Schlatre teaches the method of claim 2, Schlatre in view of Wang in view of Rossi does not explicitly teach wherein the rates or frequencies include a second order derivative of the rate or frequency at which the unscheduled shopping events occur.
 	However, Badu teaches wherein the rates or frequencies include a second order derivative of the rate or frequency at which the unscheduled shopping events occur (
Badu: Sec. 0045, the repair frequency may be associated with a specific part type. Alternatively a repair frequency may be associated with multiple part types, even complete product lines. For example, in one embodiment, there may be two part types A and B. There may be 500 part types A in the field, and 20 part types B in the field. Then a repair frequency may be determined for the 500 parts (A) and, a repair frequency may be determined for the 20 parts (B). The repair frequency for the two may be the average of the two numbers. Alternatively, the repair frequency of each part (the 500 plus the 20) may be averaged together for a repair frequency for the two part types.).
Badu teaches multiple repair frequencies, in which the Examiner is interpreting as a second order derivative of the rate or frequency of repair.

Schlatre, Wang, Rossi, Badu are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Badu at 0038, 0043, 0044;). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Badu, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include collecting and processing frequency of repair for equipment. (See Badu at 0045-0049).

Referring to Claim 4, Schlatre teaches the method of claim 1, Schlatre in view of Wang does not explicitly teach wherein at least two of the segments are determined with different rates or frequencies of the unscheduled shopping events occurring during the segments, and further comprising identifying a decreasing change point between the segments responsive to the rates or frequencies of the unscheduled shopping events decreasing below a threshold percentile within the set of equipment.
However, Badu teaches wherein at least two of the segments are determined with different rates or frequencies of the unscheduled shopping events occurring during the segments, and further comprising identifying a decreasing change point between the segments responsive to the rates or frequencies of the unscheduled shopping events decreasing below a threshold percentile within the set of equipment (
Badu: Sec. 0049, service related information may be received and used to update reliability characteristics associated with a part type. If one or more of the reliability characteristics being monitored exceeds a threshold, e.g., a value exceeds a threshold, a trend exceeds a threshold, then a user may be notified in an automated manner. User notification may occur via an e-mail, fax, or other form of electronic communication, or it may occur by notifying the user (either textually or visually, e.g., with a graph). For example, a user may be notified when the first failure of a new part type occurs, or when the twentieth failure of a new part type occurred. Alternatively or in addition, the user may be notified when a repair frequency exceeds a threshold, or drops below a threshold, or the rate of increase in a probability of failure increases above a threshold rate of increase.).
Badu teaches multiple repair frequencies, with different thresholds which includes below and exceeding thresholds for parts; wherein the Examiner is interpreting unscheduled shopping events as downtime, failures, errors, and etc. and in view of Applicant’s specification at 0013.

Schlatre, Wang, Rossi, Badu are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Badu at 0038, 0043, 0044;). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Badu, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include collecting and processing frequency of repair for equipment. (See Badu at 0045-0049).

	
Referring to Claim 11, Schlatre teaches the method of claim 1, Schlatre in view of Wang does not explicitly teach wherein the unscheduled shopping events are associated with a first component of the first equipment, and further comprising:
determining a repair associated with a different, second component of the first equipment based on the usage metric; performing the repair on the second component of the first equipment.
However, Badu teaches wherein the unscheduled shopping events are associated with a first component of the first equipment, and further comprising:
determining a repair associated with a different, second component of the first equipment based on the usage metric; performing the repair on the second component of the first equipment.(
Badu: Sec. 0040, the probability of failure for a part type may be based upon the service characteristics of the parts (e.g., how much useage occurred before the part failed). For example, if the number of parts in use is 100 and 5 fail during the first 50 hours of use, then the probability of failure for a new part during the first 50 hours of use may be estimated to be 5%. In one embodiment, service characteristic information may be further analyzed to correlate the use of the part with the probability of failure. For example, probability of failure may be based upon the type of use the part (e.g., machine) is involved in (e.g., heavy construction, building construction etc., as discussed above), the location of the use (some climates may cause more wear and tear on parts, e.g., sale from the ocean air), and/or user of the machine. Therefore, the general probability of failure for the part type may be 5% at 10,000 hours of useage. However, when a part of this type is used in heavy construction, the probability of failure after 10,000 hours may be 10%. In addition, if one user maintains the machines extremely well, their machines that are used in heavy construction may experience a probability of failure of 6% at 10,000 hour of use. In one embodiment, techniques such as Weibull analysis may be used to determine the probability of failure for a part. Weibull analysis will not be elaborated on since it is known to those skilled in the art.
Badu: Sec. 0045, the repair frequency may be associated with a specific part type. Alternatively a repair frequency may be associated with multiple part types, even complete product lines. For example, in one embodiment, there may be two part types A and B. There may be 500 part types A in the field, and 20 part types B in the field. Then a repair frequency may be determined for the 500 parts (A) and, a repair frequency may be determined for the 20 parts (B). The repair frequency for the two may be the average of the two numbers. Alternatively, the repair frequency of each part (the 500 plus the 20) may be averaged together for a repair frequency for the two part types.
Badu: Sec. 0054, In one embodiment, the user may select criteria based on a portion of a machine through the activation of a division topic (DT) button 602, as illustrated in FIG. 6A-6E. The portions of the machine may be referred to as systems, sub-systems, or groups of parts types or part types. The additional search criteria may include major systems, sub systems and/or division topic codes.).
Badu teaches evaluation and repair for multiple parts and multiple machines, which includes the parts being repaired based on usage and failures.

Schlatre, Wang, Rossi, Badu are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Badu at 0038, 0043, 0044;). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Badu, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include collecting and processing frequency of repair for equipment. (See Badu at 0045-0049).

Referring to Claim 30, Schlatre teaches the system of claim 25, Schlatre in view of Wang does not explicitly teach wherein the threshold percentile is seventy- fifth percentile.
However, Badu teaches wherein the threshold percentile is seventy- fifth percentile. (
Badu: Sec. 0049, reliability characteristics associated with a part type. If one or more of the reliability characteristics being monitored exceeds a threshold, e.g., a value exceeds a threshold, a trend exceeds a threshold, then a user may be notified in an automated manner. User notification may occur via an e-mail, fax, or other form of electronic communication, or it may occur by notifying the user (either textually or visually, e.g., with a graph). For example, a user may be notified when the first failure of a new part type occurs, or when the twentieth failure of a new part type occurred. Alternatively or in addition, the user may be notified when a repair frequency exceeds a threshold, or drops below a threshold, or the rate of increase in a probability of failure increases above a threshold rate of increase.
Badu: Sec. 0072, monitoring function established to determine if an aspect of a reliability characteristic associated with the part, or part type exceeds a threshold, then an action may be taken… If one or more of the reliability characteristics being monitored exceeds a threshold, e.g., a value exceeds a threshold, a trend exceeds a threshold, then a user may be notified in an automated manner. User notification may occur via an e-mail, fax, or other form of electronic communication, or it may occur by notifying the user (either textually or visually, e.g., with a graph). In one embodiment, when a user access the computer system, the user is prompted with a notification that a threshold has been exceeded, and prompted to review the information. If the user elects to review the information, the computer system may display graphs, reports and/or data associated with the part type, the reliability characteristic being monitored, and/or the threshold that was exceeded. As mentioned, examples of monitoring reliability characteristics include: the user may be notified when a certain failure has occurred for a part type (e.g., first failure, twentieth failure etc.), or when a repair frequency exceeds or drops below a designated threshold, or when the rate of change or a probability of failure exceeds a threshold rate of change.).
Badu teaches multiple ranges for different thresholds.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A).

Schlatre, Wang, Rossi, Badu are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Badu at 0038, 0043, 0044;). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Badu, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include collecting and processing frequency of repair for equipment. (See Badu at 0045-0049).


Claims 5-8 and 10 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Number US 7356393, Schlatre, et al. to hereinafter Schlatre in view of United States Patent Number US 5566092, Wang, et al. to hereinafter Wang in view of United States Patent Number US 5566092, Rossi. to hereinafter Rossi in view of United States Patent Publication US 20100286937, Hedley, et al.

Referring to Claim 5, Schlatre teaches the method of claim 1, 
determining a signature of the usage metric that occurred prior to the first segment transitioning to the second segment (
Schlatre: Col. 6 Ln. 11-27, It is generally recognized that equipment lasts longer and performs better when routine scheduled maintenance is performed (routine scheduled maintenance or preventative maintenance is maintenance that is common for each model of a vehicle and the need for maintenance is generally based upon vehicle utilization parameters)
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc).
The equipment history area is that area of the database where work orders are stored that detail the service history (preventative maintenance and/or unscheduled repairs) of the particular equipment item. Items stored include work order number, date of performance (open date, closed date), vehicle ID to identify the equipment, maintenance trigger at time of maintenance, services performed, parts utilized, recommended labor hours, actual labor hours, and other information contained on the work order, as later described.).
Schlatre describes recognizing the detection and repairing common problems among multiple equipment based on usage. The Examiner is interpreting signature as a common problem or issues


Schlatre in view of Wang does not explicitly teach wherein at least two of the segments are determined with different rates or frequencies of the unscheduled shopping events occurring during the segments, and further comprising:
identifying a maintenance or repair action performed on the equipment prior to a first segment transitioning to a second segment associated with a reduced rate or frequency of the unscheduled shopping orders.
However, Hedley teaches wherein at least two of the segments are determined with different rates or frequencies of the unscheduled shopping events occurring during the segments, and further comprising:
identifying a maintenance or repair action performed on the equipment prior to a first segment transitioning to a second segment associated with a reduced rate or frequency of the unscheduled shopping orders. (
Hedley: Sec. 0409, The system may further employ advanced Automated Fault Detection and Diagnosis (AFDD) analysis for HVAC and refrigeration equipment delivered as a browser-based Software as a Service (SaaS). This provides intelligent remote applications that continuously analyze sensor, machine, and building system data create prioritized, actionable information are hosted on a scalable M2M (Machine to Machine) platform providing data and FDDI analysis results via IT open-standard Web services. The system may also combine both national and Web-based electrical and controls product distribution with service, support and project management capabilities.);
Hedley teaches an automatic fault detection and diagnosis which the Examiner is interpreting as identifying maintenance and repair that will be needed before a breakdown happens, cause the a reduction in failure rates.

Schlatre, Wang, Rossi, Hedley are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Hedley at 0048, 0089, 0091). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Hedley, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include reporting of equipment within different time periods. (See Hedley at 0205, 0221, 0500, 0501).


Referring to Claim 6, Schlatre teaches the method of claim 5, wherein the signature is a sequence of the usage metric and at least one additional usage metric and times at which the usage metrics occur (
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc).
The equipment history area is that area of the database where work orders are stored that detail the service history (preventative maintenance and/or unscheduled repairs) of the particular equipment item. Items stored include work order number, date of performance (open date, closed date), vehicle ID to identify the equipment, maintenance trigger at time of maintenance, services performed, parts utilized, recommended labor hours, actual labor hours, and other information contained on the work order, as later described.).
Schlatre describes common times and the times at which they may occur


Referring to Claim 7, Schlatre teaches the method of claim 5, further comprising:
examining the usage metric for a second equipment in the set of equipment; comparing the usage metric for the second equipment with the signature (
Schlatre: Col. 4 Ln. 30-35, The stored data is made available to interested parties to assist in maintenance tasks, track/compare parts usage data, compile product/maintenance/part/labor statistics, product comparisons, area usage requirements, and other relevant data analysis.
Schlatre: Col. 24 Ln. 3-20, The algorithm for forecasting in essence takes the current stored value for each item of equipment and adds the window value. This new value is them compared to scheduled maintenance specifications to determine if maintenance, and hence parts, are required. Obviously, a more sophisticated algorithm could be devised, as the system stores meter readings and date/time of meter reading in the database. Forecast methods can include undertaking a linear regression on the stored data to use in forecasting, an average value could be used, a projection could be done using the last stored interval data, or other method familiar to those in the arts. For instance, if the projected window is ten days, the algorithm could take the last meter reading (assuming it's an incremental reading, or a delta reading) and compute the time between the prior two meter readings to arrive at a (meter increment/day) ratio. This ration would then be used to project the expected meter reading after 10 days additional usage at the ratio rate.
Schlatre: Col. 28 Ln. 20-46, The Telematics tab provides the user with information about equipment operating parameters (such as current engine hour reading) and historic and/or forecasted utilization. Regardless of how the meter or odometer reading is updated, the results of that update are recorded and accessible through the Opportunity Manager Telematics tab, by accessing the “View Meter Usage” button.
The results grid displays a row for each equipment item that has been utilized within the specified date range for all sites selected);
Schlatre describes comparing parts and parts usage data for multiple equipment.

directing performance of the maintenance or repair action on the second equipment based on comparing the usage metric for the second equipment with the signature (
Schlatre: Col. 7 Ln. 24-42, The maintenance alert values are generally stored in the database in the manufacturer's area, as these values are common for each manufacturer's models, but for ease of operation, can be included in the equipment definition area. These maintenance alert values are considered “maintenance interval values” and may be measured as an interval value (every 100 miles, every 10 hours, etc) but may also be measured as an absolute value from a base line (e.g. at 500 hours, at 600 hours, at 100 miles, at 2000 miles, etc).
The equipment history area is that area of the database where work orders are stored that detail the service history (preventative maintenance and/or unscheduled repairs) of the particular equipment item. Items stored include work order number, date of performance (open date, closed date), vehicle ID to identify the equipment, maintenance trigger at time of maintenance, services performed, parts utilized, recommended labor hours, actual labor hours, and other information contained on the work order, as later described.).
Schlatre describes recognizing the detection and repairing common problems among multiple equipment based on usage which includes comparing the equipment and equipment parts against each other. The Examiner is interpreting signature as a common problem or issues.

Referring to Claim 8, Schlatre teaches the method of claim 7, Schlatre does not explicitly teach  wherein performance of the maintenance or repair on the second equipment occurs prior to the second segment increasing to a third segment associated with a greater rate or frequency of the unscheduled shopping orders.
However, Wang teaches wherein performance of the maintenance or repair on the second equipment occurs prior to the second segment increasing to a third segment associated with a greater rate or frequency of the unscheduled shopping orders. (
Wang: Col. 32 Ln. 44-48, Furthermore, the deviation of diagnosis times is larger for transputers.
Wang: Col. 2 Ln. 40-50, In order to maximize availability, one has to increase reliability by maximizing the mean time between failures and, at the same time, increase maintainability by minimizing the mean time to repair. As a result of constant monitoring and diagnostics, the frequency of unexpected machine breakdown is significantly reduced, and machine failure can be pinpointed immediately. As a result, reliability and maintainability are increased);
Wang describes the reduction and decreasing of MTBF and MTTR which is all calculated based on the time period, in which the Examiner is interpreting segment as time period. Therefore one skilled in the art would know that the time increasing or decreasing will cause the MTBF and MTTR to increase or reduce.

Schlatre and Wang are both directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre, which teaches detecting and repairing equipment problems in view of Wang, to efficiently apply analysis of equipment maintenance to enhancing the capability to determining the equipment usages and its effects. (See Wang at Col. 1 Ln. 55-60; Col. 25 Ln. 50-62; Col. 27 Ln. 20-67; Col. 34 Ln. 5-15).

Referring to Claim 10, Schlatre teaches the method of claim 1, further comprising:
Schlatre in view of Wang does not explicitly teach subsequent to the maintenance or repair action being performed on the bad actor component in the first equipment.
	However, Rossi teaches subsequent to the maintenance or repair action being performed on the bad actor component in the first equipment (
Rossi: Col. 20 Ln. 13-20, Troubleshooting time is the time that takes to find the source of the breakdown. This may involve questioning the operator about the failure mode (how did the asset fail to perform or symptoms the operator may had noticed before the breakdown). May also require testing electrical, mechanical, hydraulic or other components using testing instruments, reviewing blueprints, SOP and OEM manuals.
Rossi: Col. 24 Ln. 52-58, Searching for a replacement/repairing part as soon as an alarm trips ensures its immediate procurement avoiding logistic losses resulting from searching, locating and testing the part when the line is down. This is accomplished by flagging a CMMS or printing a part searching request when a technology trips and alarm and this alarm is further confirmed
Rossi: Col. 27 Ln. 58-67, Researching: Using a 5Y (Five Why) problem solving method for obtaining knowledge from disassembling a worn out component and performing a wear cause analysis (WCA) and from troubleshooting experience by subsequently asking why a breakdown on an asset occurred. For example when a key piece of equipment was removed during an R&R project, the following questions need to be answered. Why did the equipment wear? Because the circuit board voltage was oscillating. Why did the circuit voltage oscillating? Because it overheated. Why did it overheat? Because it wasn't getting enough air. Why was it not getting enough air? Because the filter wasn't changed. Why was the filter not changed? Because there was no preventive maintenance schedule to do so.)
Rossi describes determining breakdowns, the cause of the breakdown which includes bad actors, and the repair of the breakdown.

Schlatre, Wang, and Rossi are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang, which teaches detecting and repairing equipment problems in view of Rossi, to efficiently apply analysis of equipment maintenance to improving the capability to determining the equipment root cause analysis and corrections. (See Rossi at Col. 10 Ln. 9-45; Col. 31 and 32).

Schlatre in view of Wang in view of Rossi does not explicitly teach monitoring additional changes in the usage metric, to determine whether the cumulative usage of the one or more of parts or materials for the first equipment decreases. 
However, Hedley teaches monitoring additional changes in the usage metric to determine whether the cumulative amount of usage of the one or more of parts or materials for the first equipment decreases (
Hedley: Sec. 0342, The FRS specifies the action the system technician should take (investigate or solve). The FRS also estimates the time to accomplish the required action for the fault. Fault details are sent to special client teams in the NOC. These teams issue work orders, obtain schedule dates, and note the cause of the problem, the repairs that they made, the repairs pending, and the parts ordered to complete the work. The teams also obtain quotes from the technician's office, obtain customer approval and complete the job. Customers can access the current status of their orders and issues within the EEMS.).
Hedley 0341-0344 describes the documenting of repairs which includes documenting the uptime and downtime of the equipment.

Schlatre, Wang, Rossi, Hedley are all directed to the analysis of equipment maintenance (See Schlatre: Col. 2 Ln. 15-60; Wang at Col. 2, Col. 34 Ln. 5-15; Rossi: Col. 10, Col. 34 Ln. 14-29; Hedley at 0048, 0089, 0091). Schlatre discloses an additional example of networking communication for equipment can be considered (See Schlatre: Col. 5 Ln. 38-63,). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlatre in view of Wang in view of Rossi, which teaches detecting and repairing equipment problems in view of Hedley, to efficiently apply analysis of equipment maintenance to improving the data capturing of equipment to include reporting of equipment within different time periods. (See Hedley at 0205, 0221, 0500, 0501).




Response to Arguments
Applicant’s arguments filed 04/12/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/12/2022.

Regarding the 35 U.S.C. 103 rejection at pg 10 and 11, the Applicant argues “whether considered individually or in combination, do not disclose determining a usage metric that indicates a cumulative amount of usage of one or more of parts or materials for first equipment in a set in connection with unscheduled shopping events relative to a cumulative amount of usage of the one or more of parts or materials for other equipment in the set in connection with the unscheduled shopping events. The Office Action does not even establish these references teach a stripped-down version of the recited usage metric, such as a cumulative amount of parts or material consumed for one piece of equipment relative to a cumulative amount of the parts or material consumed for other equipment. For these reasons, claim 1 is submitted to be allowable.”
	In response, the Examiner respectfully disagree.  Wang describes determining damages and repairs based off of machine usages, wherein Wang: Col. 2 Ln. 40-50, Wang: Col. 4 Ln. 7-20,teaches the machine monitoring that includes the total usage for parts/components. Then, Schlatre: Col. 4 Ln. 30-37, teaches compiling and comparing parts usage data, thus meaning Schlatre teaches the cumulative amount of parts and usage for equipment.

At pg 11, the Applicant argues “The cited references fail to teach the usage metric, and the usage metric is required to identify the bad actor component. Therefore, the cited references cannot identify the bad actor component as recited in claim 1.”
	In response, the Examiner respectfully disagree.  Wang and Rossi can teach bad actors. Wang describes determining damage parts and repairs based off of machine usages, which is connecting with breakdown; the Examiner is interpreting this as similar to Applicant’s specification at 0005 “A usage metric of one or more parts in connection with the unscheduled shopping events occurring during the segment.”. Then Rossi describes determining breakdowns and the cause of the breakdown which includes bad actors. Specifically Rossi: Col. 20 Ln. 13-20, teaches troubleshooting and the analyzing of components. 



 wherein Wang: Col. 2 Ln. 40-50, Wang: Col. 4 Ln. 7-20,teaches the machine monitoring that includes the total usage for parts/components. Then, Schlatre: Col. 4 Ln. 30-37, teaches compiling and comparing parts usage data, thus meaning Schlatre teaches the cumulative amount of parts and usage for equipment. Therefore, Applicant arguments are not persuasive.

At pg 12, the Applicant argues “None of these portions of Schlatre describe comparing usage metrics or unscheduled shopping events associated with first equipment to a predefined signature of usage metrics or unscheduled shopping events associated with other equipment.”
	In response, the Examiner respectfully disagree.  Schlatre: Col. 2, Ln. 10-35; Col. 4 Ln. 30-37 describes Schlatre describes analyzing parts when producing maintenance reports, which includes maintenance task and repairs that consist of comparing usage parts. The comparing of usage parts is for analyzing and executing repairs for equipment failures. As the Examiner is interpreting unscheduled shopping events as failures and in view of Applicant’s specification at 0013. Lastly, Schlatre: Col. 7 Ln. 24-42, describes comparing parts and parts usage data, as well as, recognizing the detection and repairing common problems. Therefore, Applicant arguments are not persuasive.

At pg 13, the Applicant argues “This subject matter is unrelated to determining if unscheduled shopping events or usage metrics of first equipment match a signature of unscheduled shopping events or usage metrics of other equipment. The Office Action fails to show that the cited references teach or suggest determining that the one or more of the unscheduled shopping events or the usage metrics of the first equipment match a predefined signature of one or more of unscheduled shopping events or usage metrics of other equipment.”
	In response, the Examiner respectfully disagree.  Wang: Col. 11 Ln. 60 – Col. 12 Ln. 4, Wang describes analyzing the frequency of unexpected breakdowns (unscheduled shopping events)which includes comparing and matching of common problem, issues, repairs, or responses to issues. Therefore, Applicant arguments are not persuasive.

At pg 14, the Applicant argues “The cited references do not teach or suggest determining a bad actor component based on a first cumulative amount of usage of parts/materials for first equipment exceeding a threshold percentile of cumulative amounts of usage in a distribution. For example, none of the cited references teaches comparing a first cumulative amount of parts/materials used for first equipment to a distribution based on multiple cumulative amounts of parts/materials used in other equipment.”
	In response, the Examiner respectfully disagree. Wang: Col. 10 Ln. 55-63, Wang: Col. 11 Ln. 26-33,  Wang describes determining damages and repairs based off of machine usages. Wang: Col. 2 Ln. 40-50, Wang: Col. 4 Ln. 7-20,teaches the machine monitoring that includes the total/cumulative usage amount for multiple parts/components. Then, Schlatre: Col. 4 Ln. 30-37, teaches compiling and comparing parts usage data, thus meaning Schlatre teaches the cumulative amount of parts and usage for equipment. Schlatre: Col. 4 Ln. 30-35, describes comparing parts and parts usage data and combine with Rossi: Col. 20 Ln. 13-20, 24 Ln. 52-58, 27 Ln. 58-67. Then, Rossi describes determining breakdowns and the cause of the breakdown which includes bad actors. Therefore, Applicant arguments are not persuasive.
Lastly, based on the conversation the Examiner had with Philip S. Hof on July, 12, 2022 the Applicant was informed that an Examiner’s amendment was possible, in which the Applicant didn’t not want to move forward with a possible Examiner’s amendment. Additionally, the Examiner did let the Applicant know it would help to move the case forward if some of the terms were amended to recite commonly known terms for different words such: unscheduled shopping events, shopping events, bad actor, predefined signature, signature, just to name a few.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bechhoefer et al., U.S. Pub. 20170023438, (discussing the operation history utilization for determining conditional maintenance).
Hill et al., International Pub. WO2004013773A1, (discussing the designing of a plant to the relevance of equipment maintenance).
Sakib et al., Challenges And Opportunities Of Condition-Based Predictive Maintenance: A Review, https://www.sciencedirect.com/science/article/pii/S2212827118312344 Procedia CIRP 78 (2018) 267–272; 6th CIRP Global Web Conference “Envisaging the future manufacturing, design, technologies, and systems in innovation era” (discussing the managing of maintenance which includes predictive and conditional-based maintenance).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624